DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on September 23, 2020, claims 1-11 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to analyze production/manufacturing data. Examiner notes that a person can operate a generic computer user interface to analyze production/manufacturing data for understanding product hardware and software requirements.  The system as recited does it generic functions to analyzing hardware and software data requirements for product production. An off the shelf computer system can perform these functionalities, i.e., writing image files as recited in the preamble. The interpretation of claim is that a person looks can at the hardware/software requirements for a device, analyze the manufacturing conditions, and program production accordingly.  Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and system of claims 1-11 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-11, the limitations directed to additional elements include: a computing device, memory, and a processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
confirm a production condition of a product, wherein the production condition comprises a hardware component characteristic and a software component characteristic (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, analyzing production conditions. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
generate an image file by comparing the hardware component characteristic with a plurality of hardware characteristic data in the hardware database and comparing the software component characteristic with a plurality of software characteristic data in the software database (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, preparing an image file. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
write the image file into a product flash memory (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, programming for a flash memory. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium , computer storage, memory, and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 25-30 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory computer readable medium, memory, and a processor, and a network, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 25-30 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) 2-5 and 7-10 add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuparthy et al. (US Pub. No. 20180276315) in view of Gulati (US Pub. No. 20180034682).

With respect to claim 1, Kanuparthy et al. teaches a device for writing image files into memories, suitable for coupling to a hardware database and a software database, the device for writing image files into memories comprising: 
a memory (Paragraph 3 discloses a memory) configured to store at least one instruction; and 
a processor (Paragraph 4 discloses a processor) coupled to the memory, the hardware database and the software database, wherein the processor is configured to access and execute the at least one instruction from the memory to: 
confirm a production condition of a product, wherein the production condition comprises a hardware component characteristic and a software component characteristic (Paragraph 24 discloses The launch specification 118 define hardware and software requirements for creation and initiation of the processes 108 and Paragraph 32 discloses product databases such as a product document vault server 205 and a product metadata store 206).  Kanuparthy et al. does not disclose writing an image.
	However, Gulati teaches generate an image file by comparing the hardware component characteristic with a plurality of hardware characteristic data in the hardware database and comparing the software component characteristic with a plurality of software characteristic data in the software database (Paragraph 63 discloses initializing and writing a data image into the programmable devices 128. The data image can be configured for the device type of the programmable devices 128. The programmer 112 can transfer the data to the programmable devices 128 using direct or indirect memory access); and 
write the image file into a product flash memory (Paragraph 46 discloses Provisioning may include transferring data and/or code information to a device. For example, a flash memory unit can be provisioned by programming it with data).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Kanuparthy et al. (modeling products) with Gulati (device programming).  This would have facilitated matching hardware and software during product production while dealing with different models/versions.  See Gulati Paragraph(s) 30-36.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: product production.  

The Kanuparthy et al. reference as modified by Gulati teaches all the limitations of claim 1.  Regarding claim 2, Kanuparthy et al. teaches the device for writing image files into memories according to claim 1, further coupled to a production file database, wherein when confirming the production condition of the product, the processor is further configured to: 
access the production file database (Paragraph 18 discloses the cloud 102 can include a process manager 110 that is capable of storing and retrieving instructions. The process manager 110 provides a framework that establishes a communication channel between the processes 108, the product design computer 104, and the product database 106, when the process 108, the product design computer 104, and the product database 106 utilize different communication protocols, utilize different formats of data, requires unique setting and parameters, and the like); and 
query the production file database according to the production condition to obtain a product code, a product type and a component material number of the product (Paragraph 18 discloses the cloud 102 can include a process manager 110 that is capable of storing and retrieving instructions. The process manager 110 provides a framework that establishes a communication channel between the processes 108, the product design computer 104, and the product database 106, when the process 108, the product design computer 104, and the product database 106 utilize different communication protocols, utilize different formats of data, requires unique setting and parameters, and the like).

With respect to claim 6, Kanuparthy et al. teaches a method for writing image files into memories, comprising: 
confirming a production condition of a product, wherein the production condition comprises a hardware component characteristic and a software component characteristic (Paragraph 24 discloses The launch specification 118 define hardware and software requirements for creation and initiation of the processes 108 and); 
accessing a hardware database and a software database (Paragraph 32 discloses product databases such as a product document vault server 205 and a product metadata store 206).  Kanuparthy et al. does not disclose writing an image.
	However, Gulati teaches generating an image file by comparing the hardware component characteristic with a plurality of hardware characteristic data in the hardware database and comparing the software component characteristic with a plurality of software characteristic data in the software database (Paragraph 63 discloses initializing and writing a data image into the programmable devices 128. The data image can be configured for the device type of the programmable devices 128. The programmer 112 can transfer the data to the programmable devices 128 using direct or indirect memory access); and 
writing the image file into a product flash memory (Paragraph 46 discloses Provisioning may include transferring data and/or code information to a device. For example, a flash memory unit can be provisioned by programming it with data).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Kanuparthy et al. (modeling products) with Gulati (device programming).  This would have facilitated matching hardware and software during product production while dealing with different models/versions.  See Gulati Paragraph(s) 30-36.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: product production.  

With respect to claim 7, it is rejected on grounds corresponding to above rejected claim 2, because claim 7 is substantially equivalent to claim 2.

	With respect to claim 11 Kanuparthy et al. teaches a non-transitory computer readable medium, associated with a method for writing image files into memories, wherein the method for writing image files into memories comprises: 
confirming a production condition of a product, wherein the production condition comprises a hardware component characteristic and a software component characteristic (Paragraph 24 discloses The launch specification 118 define hardware and software requirements for creation and initiation of the processes 108 and); 
accessing a hardware database and a software database (Paragraph 32 discloses product databases such as a product document vault server 205 and a product metadata store 206).  Kanuparthy et al. does not disclose writing an image.
	However, Gulati teaches generating an image file by comparing the hardware component characteristic with a plurality of hardware characteristic data in the hardware database and comparing the software component characteristic with a plurality of software characteristic data in the software database (Paragraph 63 discloses initializing and writing a data image into the programmable devices 128. The data image can be configured for the device type of the programmable devices 128. The programmer 112 can transfer the data to the programmable devices 128 using direct or indirect memory access); and 
writing the image file into a product flash memory (Paragraph 46 discloses Provisioning may include transferring data and/or code information to a device. For example, a flash memory unit can be provisioned by programming it with data).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Kanuparthy et al. (modeling products) with Gulati (device programming).  This would have facilitated matching hardware and software during product production while dealing with different models/versions.  See Gulati Paragraph(s) 30-36.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: product production.  



Allowable Subject Matter
Claims 1-11 are allowable, provided the 101 issues are addressed
The image file generation  disclosed by the prior art of record, in general, does not include search for a most similar product file in the hardware database according to the product code, the product type and the component material number; 
check whether a product processor and the product flash memory of the product are the same as a processor and a flash memory of the most similar product file; and 
if the same, obtain a byte swap formula of the product processor and an address transformation formula of the product flash memory according to the most similar product file in the hardware database; and 
if one of the product processor and the product flash memory is not the same as the processor and the flash memory of the most similar product file, obtain the byte swap formula of the product processor and the address transformation formula of the product flash memory according to a historical experience in the hardware database. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 2-5 and 7-10 are allowable because they depend from the independent claim(s) 1, 6, and 11.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20040186765 is directed to Business Profit Improvement Support System: [0300] FIG. 9 shows an example of a production plan. In the file data of FIG. 8, an improvement amount per unit (an example of an improvement value) is automatically calculated from the set-up target value and the current value. The profit improvement amount per management term unit (ex. month, half term, etc.) can be calculated by extracting a product required number and a structure component material number (including unit, module, etc.) based on the production plan shown in FIG. 9 from PDM file, and by summing up to be an improvement amount per unit, based on the extracted data. The PDM file indicates FIGS. 10, 11, 12, and 13 to be explained below and their related information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154